Order entered March 25, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-01460-CR

                              THE STATE OF TEXAS, Appellant

                                                V.

                               GEORGE THOMPSON, Appellee

                      On Appeal from the County Criminal Court No. 6
                                   Dallas County, Texas
                          Trial Court Cause No. MA17-13978-G

                                            ORDER
       We REINSTATE the appeal.

       By order entered March 8, 2019, the Court granted Jessica Warren’s motion to withdraw

as appellee’s counsel and appellee’s motion for an extension of time to file his brief. The Court

abated the appeal to allow the trial court to determine whether appellee is indigent and entitled to

appointed counsel. The trial court has filed a supplemental clerk’s record showing the trial court

has found appellee indigent and appointed Nigel Redmond as appellee’s new counsel.

       We DIRECT the Clerk of the Court to reflect Nigel Redmond as appellee’s appointed

counsel and to send all future correspondence to Nigel Redmond; 1910 Pacific Avenue; Suite

5015; Dallas, Texas 75201; telephone: (214) 534-0717; alternative telephone: (469) 301-2400;

email: nigel@nigelredmondlaw.com.
We ORDER appellee’s brief filed on or before April 24, 2019.


                                           /s/   CORY L. CARLYLE
                                                 JUSTICE




                                     –2–